Opinion issued June 21, 2007








In The
Court of Appeals
For The
First District of Texas



NO. 01-06-01176-CV



HARVELLA JONES, KAREN HAWKINS, CARLOS CAVAZOS,
BARBARA CAVAZOS, LINOK SANCHEZ, JR.; SYLVIA J. SANCHEZ,
KIMBRELL R. BERRY, PAMELA K. BERRY, SYLVIA IDROGO, LINDA
WHITE, ARMAND GARZA, LINDA GARZA, JACKIE JOHNSON,
STACEY JOHNSON, ANDREA NELSON, HEATHER DEGGES, NAT
DEGGES, TIM CANTU, MODESTO ARRIAGA, ARIA S. ARRIAGA, JR.;
PATRINA GREER, MOISES GONZALES, DORA GONZALES, RODRICK
JORDAN, ARIKA JORDAN, JOSKIE JENKINS, ROSALYNN JENKINS,
CANDIDO REYES, AND LAWRENCE HALL, Appellants

V.

VILLAGES OF TOWN CENTER OWNERS ASSOCIATION, INC., Appellee



On Appeal from the 387th District Court
Fort Bend County, Texas
Trial Court Cause No. 2006CV148537



MEMORANDUM OPINION	Appellants HARVELLA JONES, KAREN HAWKINS, CARLOS CAVAZOS,
BARBARA CAVAZOS, LINOK SANCHEZ, JR.; SYLVIA J. SANCHEZ,
KIMBRELL R. BERRY, PAMELA K. BERRY, SYLVIA IDROGO, LINDA
WHITE, ARMAND GARZA, LINDA GARZA, JACKIE JOHNSON, STACEY
JOHNSON, ANDREA NELSON, HEATHER DEGGES, NAT DEGGES, TIM
CANTU, MODESTO ARRIAGA, ARIA S. ARRIAGA, JR.; PATRINA GREER,
MOISES GONZALES, DORA GONZALES, RODRICK JORDAN, ARIKA
JORDAN, JOSKIE JENKINS, ROSALYNN JENKINS, CANDIDO REYES, AND
LAWRENCE HALL have neither established indigence, nor paid all the required
fees, nor paid or made arrangements to pay the clerk's fee for preparing the clerk's
record.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases unless
indigent), 20.1 (listing requirements for establishing indigence); 37.3(b) (allowing
dismissal of appeal if no clerk's record filed due to appellants' fault); see also Tex.
Gov't Code Ann. §§ 51.207, 51.941(a), 101.041 (Vernon 2006) (listing fees in court
of appeals); Fees Civ. Cases B(1), (3) (listing fees in court of appeals).  After being
notified that this appeal was subject to dismissal, appellants HARVELLA JONES,
KAREN HAWKINS, CARLOS CAVAZOS, BARBARA CAVAZOS, LINOK
SANCHEZ, JR.; SYLVIA J. SANCHEZ, KIMBRELL R. BERRY, PAMELA K.
BERRY, SYLVIA IDROGO, LINDA WHITE, ARMAND GARZA, LINDA
GARZA, JACKIE JOHNSON, STACEY JOHNSON, ANDREA NELSON,
HEATHER DEGGES, NAT DEGGES, TIM CANTU, MODESTO ARRIAGA, ARIA
S. ARRIAGA, JR.; PATRINA GREER, MOISES GONZALES, DORA GONZALES,
RODRICK JORDAN, ARIKA JORDAN, JOSKIE JENKINS, ROSALYNN
JENKINS, CANDIDO REYES, AND LAWRENCE HALL did not adequately
respond.  See Tex. R. App. P. 5 (allowing enforcement of rule); 37.3(b) (allowing
dismissal of appeal if no clerk's record filed due to appellants' fault); 42.3(c)
(allowing involuntary dismissal of case).
	The appeal is dismissed for nonpayment of all required fees and failure to pay
or make arrangements to pay the trial court clerk's fee for preparation of the clerk's
record.  All pending motions are denied.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Higley.